DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on May 10, 2022 has been entered. Claims 1, 9, and 13 have been amended. No new claims have been added or cancelled. Claims 8 and 20 were previously cancelled. No new claims have been added or cancelled. Thus, claims 1–7 and 9–19 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–7 and 9–19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–7 and 9–19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–7 and 9–12) and a machine (claims 13–19), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of generating an authentication code and verifying it in order to facilitate a payment transaction by: 
receiving, by a digitization service and transmitted from a transaction originator, a request for a cryptogram in response to the transaction originator receiving a transaction authorization request message, from a user, to initiate a funds transfer for a transaction;
in response to the request, by the digitization service, generating an authentication code;
dividing, by the digitization service, the authentication code into a first code portion and a second code portion;
initiating transmission, by the digitization service, of the first code portion; 
transmitting, by the digitization service, the second code portion to the transaction originator, the transaction originator being different;
receiving, by the digitization service and transmitted from the transaction originator, a request for transaction data, the request for transaction data including said first code portion and said second code portion, at least partially in response to the transaction originator obtaining the first code portion; 
verifying, by the digitization service, the authentication code based on the first code portion and the second code portion included in the received request for transaction data;
in response to a result of the verifying step, generating, by the digitization service, the requested cryptogram; 
transmitting, by the digitization service, the generated cryptogram to the transaction originator;
receiving a message, by the digitization service, to request detokenization of payment credentials of a user in response to receipt of the generated cryptogram by the transaction originator; and
transmitting, by the digitization service, the detokenized payment credentials of the user in response to the request for the detokenization to initiate processing of the transaction authorization request message and payment of the funds transfer for the transaction corresponding to the transaction authorization request message.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., generating an authentication code and verifying it in order to facilitate a payment transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “user device” and “network front end” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2, ll. 9–10 and p. 3, ll. 17–18 of the specification). Independent claims 9 and 13 are nearly identical to independent claim 1 so the same analysis applies to those claims as well. Independent claim 13 includes additional elements such as a “processor” and “memory” that are being used to implement the abstract idea in claim 1. 
Dependent claims 2–7, 10–12, and 14–19 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2, 12, and 14 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe what the user device type is, which is a mobile device. This is being used to receive authentication information. Dependent claims 3 and 15 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe what the mobile device type is, which is a smartphone. This is being used to receive authentication information. Dependent claims 4 and 16 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe what that the transaction originator is a social media platform. This is specific entity (social media platform) that is being used to receive part of the authentication code in order to carry out a transaction. Dependent claims 5, 10, and 17 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the requested cryptogram is a sender cryptogram and that this also include requesting a recipient cryptogram. This describes the origin of the cryptogram (from the “sender”) and that a cryptogram being requested is called a “recipient cryptogram.” Dependent claims 6 and 18 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the generating step includes generating the recipient cryptogram after a request for one has been received. This has to do with generating a secure payment number after authentication in order to carry out a transaction. Dependent claims 7 and 19 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the recipient cryptogram is transmitted to the transaction originator with the sender cryptogram. This is to further protect the user’s sensitive payment information to carry out a transaction. Dependent claim 11 further defines the abstract idea noted in claim 1 in that it describes transmitting a funding transaction request to a payment services provider in order to carry out the transaction. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. Bock et al. (U.S. Pub. No. 2020/0380113) teaches a system and method for authenticating a mobile device in order to authorize a transaction. 

Response to Arguments
6.  Applicant’s arguments filed on May 10, 2022 have been fully considered.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that that the present claims “cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings.” (See Applicant’s Arguments, p. 7). However, the recited abstract idea does fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., generating an authentication code and verifying it in order to facilitate a payment transaction). This is because the claims are directed to using an authentication code to verify a user and create a cryptogram (protecting a user’s sensitive payment information) in order to carry out a payment transaction (a “funds transfer” as found in the preamble of the independent claims). The first limitation of newly amended claim 1 specifically discusses requesting a cryptogram in order to “initiate a funds transfer for a transaction.” This clearly falls under the grouping of fundamental economic practices or principles and commercial or legal interactions. 
Applicant finally argues that the “present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement” and that the “improvements include various interactions between a digitization service and a transaction originator, as well as processing of a request for detokenization of payment credentials.” (See Applicant’s Arguments, pp. 9-10). Here, the identified abstract idea to which the claims are directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. In addition, although Applicant states that “various interactions between a digitization service and transaction originator, as well as processing of a request for detokenization of payment credentials” are improvements, the Applicant fails to explain how these are actual improvements to either computer technology or another technology or technical field. Spitting a token (“authentication code”) between the user device and the transaction origination and then having both sent by the transaction originator in order to then generate a cryptogram for carrying out a transaction is not a technological improvement. The detokenizing of the payment credentials (from the generated “cryptogram”) and then transmitting them to the funds transfer network is not a technological improvement. Applicant also argues that the claims in the present invention are similar to the claim 1 of Example 42 of the 2019 Guidance. However, Example 42 was found to be an improvement over prior arts systems because it allowed sharing of information in a standardized format regardless of what format the information input by the user was. There is no such standardization occurring in the present invention. No various formats of information is being used here by the present invention. 
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696